Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eledath et al. (US 20160378861 A1).
Regarding claim 1, Eledath et al. discloses a computerized method comprising:
causing, by one or more hardware processors, presentation of an information overlay (virtual elements like 508, 514, 518 and 522, para. 0104 and graphical overlays 822, 824, 826, 828, see paragraphs 0107-0110 and figure 8) atop a scene (see figures 5, 6, 8, 9, 10, 11, 12) on a display device (computing device 130, para. 0100 and see figure 27 and para. 0135);
accessing scene change data indicating a change in the scene (as one example, a woman obstructs the view of a vehicle’s license plate in figure 8 as the change is detected by comparing the previous frame’s scene image to the current frame’s scene image using intelligent image analysis performed by the system 110, paras. 0109-0110 and see box 808); 
and
modifying visual emphasis of at least a portion of the informational overlay based on the scene change data (the graphical overlay 826 is placed on the image 800 at a location (e.g., x, y pixel coordinates) that corresponds to a vehicle for which additional information is known as a result of integration of the AR functionality with back-end services and stored knowledge as disclosed herein. The illustrative overlay 826 includes a vehicle-shaped graphic as well as a textual summary of the retrieved information about the identified vehicle depicted in the image. Notably, the system 110 is able to detect and extract the vehicle from the image, and use the extracted portion of the image to perform information retrieval, even though the vehicle is in the background part of the scene and is partially obstructed, para. 0109).
Regarding claim 2, Eledath et al. discloses the computerized method of claim 1, wherein the scene is a representation of an actual environment (e.g., real world scene 100, para. 0094) or a virtual environment (virtual element 518 displays a retrieved image depicting an aerial view of the user's location, para. 0104).
Regarding claim 3, Eledath et al. discloses the computerized method of claim 1, further comprising:
identifying the at least a portion of the informational overlay based on a brightness (For instance, the system might determine that a current real world scene includes a person with dark hair getting into a red car, para. 0038. Also, an array of entity and event detection algorithms can be systematically characterized offline with respect to their performance in context such as indoor-vs-outdoor, daylight-vs-dusk, urban-vs-rural etc. This enables the system 110 to mitigate the risk of unreliable detection by applying the most appropriate algorithms for the context at hand, para. 0068) of a portion of the scene corresponding to the at least a portion of the informational overlay.
Regarding claim 4, Eledath et al. discloses the computerized method of claim 1, further comprising:
identifying of the at least a portion of the informational overlay based on a visual complexity of a portion of the scene corresponding to the at least a portion of the informational overlay (user model enables dynamic choice of information aperture that tailors the cognitive load to suit the prediction made by the user model on the basis of the past and current user behavior as well as the scene (interface) complexity. For example, when the user's expected cognitive load is low, the dynamic aperture will be adjusted to give the user more detailed and dense information, while when the expected cognitive load is high, the dynamic aperture will be adjusted to give the user sparse and easy to consume information, para. 0078).
Regarding claim 5, Eledath et al. discloses the computerized method of claim 1, further comprising detecting an object of interest in the scene (correlate parts of the real world view that are currently of interest with relevant parts of the stored information, para. 0094).
Regarding claim 6, Eledath et al. discloses the computerized method of claim 1, further comprising:
generating the scene change data by comparing a current version of the scene to a previous version of the scene (change is detected by comparing the previous frame’s scene image to the current frame’s scene image using intelligent image analysis performed by the system 110, paras. 0109-0110 and see box 808).
Regarding claim 7, Eledath et al. discloses the computerized method of claim 1, further comprising:
generating the scene change data based on movement data indicating movement of the display device (The multi-sensor based filtering approach used by the system 110 is able to detect failures and automatically adapt to use all reliable information while accounting for uncertainties in estimation. As each user moves through the environment, landmark databases are built on the fly. These landmark databases can be shared with other users visiting the same locale, para. 0065).
Regarding claim 8, Eledath et al. discloses the computerized method of claim 7, wherein the movement data indicates translational movement of the display device (In some embodiments, for visualization, augmented content is defined as (i) position-orientation specific, (ii) position specific, (iii) viewpoint specific or as (iv) non geo-specific. Based on the confidence in accuracy the visual feedback can be adapted to use less geo-specific information for overlaying information, para. 0066; one or more location/orientation sensors 118 acquire location/orientation data 126 in order to spatially align or “register” the video 122 with the real world scene 100 so that object detection and/or object recognition algorithms and other computer vision techniques can determine an understanding of the real world scene 100 from the point of view of the user, para. 0098).
Regarding claim 9, Eledath et al. discloses the computerized method of claim 7, wherein the movement data indicates rotational movement of the display device (enables the user to quickly comprehend that simply turning his or her attention to the right (e.g., by turning one's head, if using a wearable device, or panning a handheld camera with one's hand) will bring the person of interest into view, para. 0108; SIFT feature detector can be used to detect the appearance of an image at particular interest points without regard to image scale, rotation, level of illumination, noise, and minor changes in viewpoint, para. 0123).

Regarding claim 10, Eledath et al. discloses a device comprising:
one or more hardware processors (paras. 0161, 0079, 0117): and
a memory (machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device or a “virtual machine” running on one or more computing devices). For example, a machine-readable medium may include any suitable form of volatile or non-volatile memory, para. 0161) having stored therein instructions (schematic elements used to represent instruction blocks or modules may be implemented using any suitable form of machine-readable instruction, and each such instruction may be implemented using any suitable programming language, library, application-programming interface (API), and/or other software development tools or frameworks. Similarly, schematic elements used to represent data or information may be implemented using any suitable electronic arrangement or data structure, para. 0162) that, when executed by at least one of the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
causing presentation of an information overlay (virtual elements like 508, 514, 518 and 522, para. 0104 and graphical overlays 822, 824, 826, 828, see paragraphs 0107-0110 and figure 8) atop a scene (see figures 5, 6, 8, 9, 10, 11, 12) on a display device (computing device 130, para. 0100 and see figure 27 and para. 0135);
accessing scene change data indicating a change in the scene (as one example, a woman obstructs the view of a vehicle’s license plate in figure 8 as the change is detected by comparing the previous frame’s scene image to the current frame’s scene image using intelligent image analysis performed by the system 110, paras. 0109-0110 and see box 808);
and 
modifying visual emphasis of at least a portion of the informational overlay based on the scene change data (the graphical overlay 826 is placed on the image 800 at a location (e.g., x, y pixel coordinates) that corresponds to a vehicle for which additional information is known as a result of integration of the AR functionality with back-end services and stored knowledge as disclosed herein. The illustrative overlay 826 includes a vehicle-shaped graphic as well as a textual summary of the retrieved information about the identified vehicle depicted in the image. Notably, the system 110 is able to detect and extract the vehicle from the image, and use the extracted portion of the image to perform information retrieval, even though the vehicle is in the background part of the scene and is partially obstructed, para. 0109)
Regarding claim 11, Eledath et al. discloses the device of claim 10, wherein the scene is a representation of an actual environment (e.g., real world scene 100, para. 0094) in a virtual environment (virtual element 518 displays a retrieved image depicting an aerial view of the user's location, para. 0104).
Regarding claim 12, Eledath et al. discloses the device of claim 10, wherein the operations further comprise:
identifying the at least a portion of the informational overlay based on a brightness of a portion of the scene corresponding to the at least a portion of the informational overlay (For instance, the system might determine that a current real world scene includes a person with dark hair getting into a red car, para. 0038. Also, an array of entity and event detection algorithms can be systematically characterized offline with respect to their performance in context such as indoor-vs-outdoor, daylight-vs-dusk, urban-vs-rural etc. This enables the system 110 to mitigate the risk of unreliable detection by applying the most appropriate algorithms for the context at hand, para. 0068).
Regarding claim 13, Eledath et al. discloses the device of claim 10, wherein the operations further comprise:
identifying of the at least a portion of the informational overlay based on a visual complexity of a portion of the scene corresponding to the at least a portion of the informational overlay (user model enables dynamic choice of information aperture that tailors the cognitive load to suit the prediction made by the user model on the basis of the past and current user behavior as well as the scene (interface) complexity. For example, when the user's expected cognitive load is low, the dynamic aperture will be adjusted to give the user more detailed and dense information, while when the expected cognitive load is high, the dynamic aperture will be adjusted to give the user sparse and easy to consume information, para. 0078).
Regarding claim 14, Eledath et al. discloses the device of claim 10, wherein the operations further comprise:
generating the scene change data by comparing a current version of the scene to a previous version of the scene (change is detected by comparing the previous frame’s scene image to the current frame’s scene image using intelligent image analysis performed by the system 110, paras. 0109-0110 and see box 808).

Regarding claim 15, discloses a system comprising
a display device (computing device 130, para. 0100 and see figure 27 and para. 0135);
a memory (machine-readable medium may include any mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device or a “virtual machine” running on one or more computing devices). For example, a machine-readable medium may include any suitable form of volatile or non-volatile memory, para. 0161) having instructions (schematic elements used to represent instruction blocks or modules may be implemented using any suitable form of machine-readable instruction, and each such instruction may be implemented using any suitable programming language, library, application-programming interface (API), and/or other software development tools or frameworks. Similarly, schematic elements used to represent data or information may be implemented using any suitable electronic arrangement or data structure, para. 0162) stored thereon, and
one or more processors configured by the instructions to perform operations comprising causing presentation of an information overlay atop a scene on the display device; accessing scene change data indicating a change in the scene (virtual elements like 508, 514, 518 and 522, para. 0104 and graphical overlays 822, 824, 826, 828, see paragraphs 0107-0110 and figure 8) atop a scene (see figures 5, 6, 8, 9, 10, 11, 12) on a display device (computing device 130, para. 0100 and see figure 27 and para. 0135); and 
modifying a visual emphasis of at least a portion of the informational overlay
based on the scene change data (the graphical overlay 826 is placed on the image 800 at a location (e.g., x, y pixel coordinates) that corresponds to a vehicle for which additional information is known as a result of integration of the AR functionality with back-end services and stored knowledge as disclosed herein. The illustrative overlay 826 includes a vehicle-shaped graphic as well as a textual summary of the retrieved information about the identified vehicle depicted in the image. Notably, the system 110 is able to detect and extract the vehicle from the image, and use the extracted portion of the image to perform information retrieval, even though the vehicle is in the background part of the scene and is partially obstructed, para. 0109).
Regarding claim 16, Eledath et al. discloses the system oí claim 15 further comprising: 
a camera that captures the scene (camera 114, paras. 0097-0098, figure 1).
Regarding claim 17, Eledath et al. discloses the system of daim 15, wherein the scene is a representation of an actual environment (e.g., real world scene 100, para. 0094) or a virtual environment (virtual element 518 displays a retrieved image depicting an aerial view of the user's location, para. 0104).
Regarding claim 18, Eledath et al. discloses the system of claim 15, wherein the operations further comprise:
identifying the at least a portion of the informational overlay based on a brightness of a portion of the scene corresponding to the at least a portion of the informational overlay (For instance, the system might determine that a current real world scene includes a person with dark hair getting into a red car, para. 0038. Also, an array of entity and event detection algorithms can be systematically characterized offline with respect to their performance in context such as indoor-vs-outdoor, daylight-vs-dusk, urban-vs-rural etc. This enables the system 110 to mitigate the risk of unreliable detection by applying the most appropriate algorithms for the context at hand, para. 0068).
Regarding claim 19, Eledath et al. discloses the system of claim 15 wherein the operations further comprise detecting an object of interest in the scene (correlate parts of the real world view that are currently of interest with relevant parts of the stored information, para. 0094).
Regarding claim 20, Eledath et al. discloses the system of claim 15, wherein the operations further comprise- generating the scene change data by comparing a current version of the scene to a previous version of the scene (change is detected by comparing the previous frame’s scene image to the current frame’s scene image using intelligent image analysis performed by the system 110, paras. 0109-0110 and see box 808).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677